United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Medford, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0838
Issued: April 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 2, 2015 appellant filed a timely appeal from November 17, 2014 and
January 15, 2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation effective November 3, 2013 as he had no further disability due to his
November 17, 1996 employment injury; and (2) whether appellant has met his burden of proof to
establish continuing employment-related disability after November 13, 2013.

1
2

5 U.S.C. § 8101 et seq.

The record contains a decision dated October 7, 2014 issued in subsidiary file number xxxxxx808. Appellant
has not appealed this decision and thus it is not before the Board at this time. See 20 C.F.R. § 501.3(a).

FACTUAL HISTORY
This case has previously been before the Board. By decision dated April 17, 2002, the
Board affirmed a September 19, 2000 decision granting appellant a schedule award for 10
percent permanent impairment of the right arm and a January 20, 2001 decision denying his
request for a hearing.3 The facts and the circumstances as set forth in the prior decision are
incorporated herein by reference.
On December 30, 1997 appellant, then a 39-year-old mail handler, filed a claim for a
traumatic injury (Form CA-1) alleging that on November 27, 1996 he strained his right shoulder
in the performance of duty. OWCP accepted the claim, assigned file number xxxxxx850, for
right shoulder strain, chronic bursitis and tendinitis of the right shoulder, and a torn right rotator
cuff. Appellant underwent shoulder surgeries on May 26, 1998 and April 13, 1999.
OWCP also accepted appellant’s August 1999 occupational disease claim for an acute
left shoulder strain. It combined the left shoulder claim, assigned file number xxxxxx808, into
file number xxxxxx850.
By decision dated June 16, 2011, OWCP reduced appellant’s compensation to zero based
on its finding that his actual earnings as a clerk fairly and reasonably represented his wageearning capacity.4
On July 19, 2011 appellant accepted a position as a custodian. He worked in this position
until April 2013, when he underwent an authorized right shoulder subacromial decompression
and distal clavicle resection. OWCP paid appellant compensation for total disability beginning
April 12, 2013.
In an office visit note dated October 31, 2013, Dr. Guenther O. Knoblich, an attending
Board-certified orthopedic surgeon, noted that appellant’s right shoulder was “doing very well”
but that he was having difficulties with his left shoulder. He diagnosed status post right shoulder
surgery and left shoulder impingement syndrome and acromioclavicular arthritis. Dr. Knoblich
recommended left shoulder surgery.
In a work restriction evaluation dated November 5, 2013, Dr. Knoblich released appellant
to return to work without restrictions.5
On November 25, 2013 appellant filed a claim for compensation (Form CA-7) beginning
November 3, 2013 under the current file number. By letter dated November 26, 2013, OWCP
3

Docket No. 01-1438 (issued April 17, 2002).

4

In a decision dated December 31, 2013, OWCP denied appellant’s claim for compensation beginning March 7,
2011 as he had not shown that the loss of wage-earning capacity determination should be modified.
5

On November 6, 2013 the employing establishment noted that appellant’s physician released him to resume his
usual employment under the current file number. Under another file number, accepted for a left shoulder condition,
a work restriction evaluation contained limitations. The employing establishment inquired as to the status of the left
shoulder claim, assigned file number xxxxxx808. OWCP advised that the claim was under development.

2

requested that he
November 3, 2013.

submit

medical

evidence

supporting

continuing

disability

from

In a decision dated December 31, 2013, OWCP denied appellant’s claim for
compensation beginning November 3, 2013. It found that Dr. Knoblich released him to resume
work on November 5, 2013.
In a telephone call dated January 9, 2014, appellant advised OWCP that the employing
establishment did not have a position available within his restrictions. He maintained that the
release to his usual employment was to his permanent limited-duty position.
In a progress report dated December 2, 2013, Dr. Knoblich indicated that appellant
related that his right shoulder “is awesome” but he was experiencing left shoulder problems with
abduction. He opined, “I have discussed with [appellant] that his right shoulder is doing well.
Dr. Knoblich still does not think that he is capable of doing his job. He is a mail handler with the
shoulder. I have therefore recommended that [a] work capacity evaluation be done.”
Dr. Knoblich indicated that appellant probably required left shoulder surgery to “return to work
in his somewhat manual labor profession.”
In a January 27, 2014 work capacity evaluation, Dr. Knoblich diagnosed right shoulder
rotator cuff sprain and syndrome. He released appellant to his permanent limited-duty job.
Dr. Knoblich related, “The return to regular/usual job is the modified duty he had been assigned
for many years. He is not able to return to the original job at injury (mail processing clerk).”
Dr. Knoblich noted that appellant was scheduled for a functional capacity evaluation.
A functional capacity evaluation dated February 24, 2014 found that appellant could
perform sedentary work. The evaluator noted that the accepted condition was status post right
subacromial decompression and that he also had a right knee condition and bulging discs at L4
and L5.
A work capacity evaluation dated February 24, 2014 listed the accepted conditions as
right shoulder sprain, right rotator cuff syndrome, and a right rotator cuff sprain. Dr. Knoblich
completed the form and found that appellant could work eight hours per day in his usual
modified employment. He listed restrictions of pushing, pulling, and lifting up to five pounds,
reaching from the waist to chest only, and no climbing, reaching over the shoulder, or repetitive
wrist and elbow movements. Dr. Knoblich referenced the functional capacity evaluation and
determined that appellant could not work as a mail processing clerk.
In an e-mail dated March 3, 2014, the employing establishment informed OWCP that it
had received “the attached updated medical dated January 27, 2014 reflecting the employee is
not released to full duty, but rather released to the modified duty he had been assigned to
previously.” It noted that a progress report indicated that appellant’s right shoulder was doing
well but that he did not believe that he could perform his usual employment. The employing
establishment attached a copy of the January 27, 2014 work restriction evaluation. It inquired
whether it was obligated to offer limited-duty work to appellant due to his right shoulder
condition.

3

In an e-mail response dated March 4, 2014, OWCP advised the employing establishment
that as appellant was released to his usual employment, he was expected to perform his regular
employment absent a medical report supported by objective findings.
On April 7, 2014 appellant requested reconsideration.6
On November 13, 2014 OWCP contacted the employing establishment to determine
whether appellant had submitted the January 27 and February 24, 2014 work restriction
evaluations.7 The employing establishment indicated that he had not submitted the forms but
that OWCP provided it with a copy of the February 24, 2014 work restriction evaluation on
July 21, 2014.
By decision dated November 17, 2014, OWCP denied modification of its December 31,
2013 decision. It found that the January 27 and February 24, 2014 work restriction evaluations
from Dr. Knoblich established that appellant was able to return to his position as a modified
custodian rather than his date-of-injury position. OWCP thus accepted that appellant had
continued work restrictions as a result of his November 27, 1996 work injury. It found, however,
that he had not sought suitable employment after Dr. Knoblich issued his limited-duty
restrictions, and thus was not entitled to compensation beginning January 27, 2014.
On December 1, 2014 appellant requested reconsideration.
In an undated statement received by OWCP on December 1, 2014, appellant asserted that
the employing establishment did not offer him a limited-duty position. He additionally advised
that the nurse assigned by OWCP had submitted his restrictions to the employing establishment.
In another statement received December 1, 2014, appellant asserted that the nurse
assigned by OWCP informed him that she had contacted the employing establishment and found
that it did not have work available.8 He maintained that the nurse threatened Dr. Knoblich if he
did not return him to full duty. Dr. Knoblich later found that he could perform limited duty.
Appellant contended that the employing establishment did not offer him any position following
his surgery. He indicated that he asked a manager if there was work available but the manager
stated there was not. Appellant also related that he worked as a nixie clerk rather than a
custodian.
By decision dated December 23, 2014, OWCP denied appellant’s request for
reconsideration after finding that he had not submitted evidence or raised an argument sufficient
to warrant reopening his case for further merit review under 5 U.S.C. § 8128.
6

By decision dated June 5, 2014, OWCP granted appellant a schedule award for an additional one percent
permanent impairment of the right upper extremity.
7

In a form report relevant to disability retirement, Dr. Ruth Lowengart, a Board-certified internist, diagnosed
bilateral shoulder impingement and rotator cuff strain and found that appellant had a deficiency in performing his
work as a result of the diagnosed conditions.
8

In a form dated July 18, 2014, Dr. Lowengart again found that appellant could not perform his work as a result
of bilateral shoulder impingement and rotator cuff strain.

4

In a decision dated January 15, 2015, OWCP vacated its December 23, 2014 decision
after finding that it failed to consider appellant’s statement. Following a merit review it denied
modification of its November 17, 2014 decision.
On appeal appellant argues that OWCP refused to compensate him for time lost from
work or assist him in returning to work or with retraining. He asserts that the employing
establishment did not have work for him after he was released to return to work in
November 2013.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.9
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.10
ANALYSIS -- ISSUE 1
OWCP accepted that appellant sustained right shoulder strain, a torn right rotator cuff,
and chronic right shoulder bursitis and tendinitis. In a decision dated June 16, 2011, it reduced
his compensation to zero after finding that his actual earnings as a clerk fairly and reasonably
represented his wage-earning capacity. In April 2013 OWCP authorized a right shoulder
subacromial decompression and distal clavicle resection. It paid appellant compensation for total
disability from April 12 until November 3, 2013, when it determined that he had no further
disability due to his work injury. The Board notes that although OWCP did not characterize its
December 31, 2013 decision as a termination of compensation, it nevertheless had the burden of
proof to establish that appellant had no continuing disability as a result of his work injury, as it
had paid him compensation for total disability from April 12, 2013 until it terminated his
compensation effective November 3, 2013. A pretermination notice was not required, however,
as OWCP paid appellant on the daily rolls for less than one year.11
On October 31, 2013 Dr. Knoblich found that appellant’s right shoulder was “doing very
well” after surgery but that he had pain in his left shoulder. He diagnosed status right shoulder
surgery and left shoulder impingement and acromioclavicular joint arthritis. In a work restriction
evaluation dated November 5, 2013, Dr. Knoblich released appellant to resume his usual
employment without restrictions. As appellant’s attending physician, he had a thorough
knowledge of his condition and thus his opinion constitutes the weight of the medical evidence.12
OWCP, consequently, properly relied upon Dr. Knoblich’s opinion in terminating his
compensation effective November 3, 2013 as he had no continuing disability.
9

Elaine Sneed, 56 ECAB 373 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

10

Gewin C. Hawkins, 52 ECAB 242 (2001).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4(a)(3) (February 2013).

12

See C.B., Docket No. 10-1623 (issued April 11, 2011).

5

LEGAL PRECEDENT -- ISSUE 2
As OWCP properly terminated compensation benefits, the burden of proof shifted to
appellant to establish continuing disability after that date related to his accepted injury.13 To
establish a causal relationship between the condition as well as any attendant disability claimed
and the employment injury, an employee must submit rationalized medical evidence based on a
complete medical and factual background, supporting such a causal relationship.14 Causal
relationship is a medical issue and the medical evidence required to establish a causal
relationship is rationalized medical evidence.15
Compensation for wage loss due to disability is available only for periods during which
an employee’s work-related medical condition prevents him from earning the wages earned
before the work-related injury. An employee is not entitled to compensation for any wage loss to
the extent that evidence establishes that he had medical work restrictions in place, that light duty
within those work restrictions was available, and that the employee was previously notified in
writing that such duty was available.16
ANALYSIS -- ISSUE 2
Following the termination of compensation, appellant submitted reports dated January 27
and February 24, 2014 from Dr. Knoblich who indicated that he had continued work restrictions
as a result of his injury and clarifying that he was released to his permanent modified work rather
than to his date-of-injury position. Based on this evidence, OWCP accepted that appellant had
continued work restrictions beginning January 27, 2014 as a result of his November 27, 1996
employment injury. It found, however, that he was not entitled to compensation because he did
not seek suitable work when he was partially disabled. OWCP determined that appellant did not
submit either the January 27 or February 24, 2014 work restriction evaluations showing that he
was partially disabled to the employing establishment so that it could provide him with a limitedduty position.
Contrary to OWCP’s finding, however, in an e-mail dated March 3, 2014 the employing
establishment informed OWCP that it had received a January 27, 2014 work restriction
evaluation and asked whether it should provide appellant with a limited-duty job offer. In
response, OWCP advised that, if the claimant was released to full duty, he is expected to work
full duty. However, it appears that he was not released by Dr. Knoblich to full duty at that time.
Consequently, there is evidence that the employing establishment received the January 27, 2014
work restriction evaluation from Dr. Knoblich providing work restrictions but did not offer
appellant a limited-duty position within the designated limitations. The case, therefore, will be

13

Manual Gill, 52 ECAB 282 (2001).

14

Id.

15

Paul Foster, 56 ECAB 208 (2004); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

16

20 C.F.R. § 10.500(a).

6

remanded for OWCP to determine the periods to which he is eligible for compensation for his
continuing disability.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s
compensation effective November 3, 2013 as he had no further disability due to his
November 17, 1996 employment injury. The Board further finds that he has established
disability after November 3, 2013 due to his accepted November 27, 1996 employment injury.
The case is remanded for OWCP to determine the period of disability.
ORDER
IT IS HEREBY ORDERED THAT the January 15, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board. The November 17, 2014 decision is affirmed.
Issued: April 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

